JS 44C/SDNY
REV. 06/01/17

CIVIL COVER SHEET

The JS-44 civil cover sheet and the information contained herein neither replace nor supplement the filing and service of pleadings or
other papers as required by law, except as provided by local rules of court. This form, approved by the Judicial Conference of the

United States in September 1974, is required for use of the Clerk of Court for the purpose of initiating the civil docket sheet.

PLAINTIFFS

STATE OF NEW YORK, et al.

ATTORNEYS (FIRM NAME, ADDRESS, AND TELEPHONE NUMBER
See attached addendum.

DEFENDANTS

UNITED STATES DEPARTMENT OF HEALTH AND HUMAN SERVICES;
ALEX M. AZAR It; and UNITED STATES OF AMERICA

ATTORNEYS (IF KNOWN)

CAUSE OF ACTION (CITE THE U.S. CIVIL STATUTE UNDER WHICH YOU ARE FILING AND WRITE A BRIEF STATEMENT OF CAUSE)
(DO NOT CITE JURISDICTIONAL STATUTES UNLESS DIVERSITY)

HHS Final Rule violates the APA, 5 U.S.C. § 706(2), the Spending Clause, Separation of Powers, and the Establishment Clause

Judge Previously Assigned

Has this action, case, or proceeding, or one essentially the same been previously filed in SDNY at any time? No Wives

If yes, was this case Vol.[] Invol. [-] Dismissed. No[~] Yes []  Ifyes, give date

Is THIS AN INTERNATIONAL ARBITRATION CASE?

(PLACE AN [x] IN ONE BOX ONLY)

CONTRACT

INSURANCE
MARINE
MILLER ACT
NEGOTIABLE
INSTRUMENT
RECOVERY OF
OVERPAYMENT
ENFORCEMENT
OF JUDGMENT
4 MEDICARE ACT
2 RECOVERY OF
DEFAULTED
STUDENT LOAN

TORTS

PERSONAL INJURY

[ ]310 AIRPLANE

[ ]315 AIRPLANE PRODUCT
LIABILITY

[ ]320 ASSAULT, LIBEL &
SLANDER

[ ]330 FEDERAL
& EMPLOYERS’
LIABILITY
[ ]340 MARINE
[ 1345 MARINE PRODUCT
LIABILITY
[ ]350 MOTOR VEHICLE
IS _[ 1355 MOTOR VEHICLE

(EXCL VETERANS) PRODUCT LIABILITY
{ ] 153 RECOVERY OF [ ]360 OTHER PERSONAL
OVERPAYMENT INJURY
OF VETERAN'S [ ]362 PERSONAL INJURY -
BENEFITS MED MALPRACTICE
{ ] 160 STOCKHOLDERS
SUITS
[ ] 190 OTHER
CONTRACT
[ ] 195 CONTRACT
PRODUCT ACTIONS UNDER STATUTES
LIABILITY
[ ]196 FRANCHISE CIVIL RIGHTS

REAL PROPERTY

[ }440 OTHER CIVIL RIGHTS
{Non-Prisoner)

{ ] 441 VOTING
[ ]210 LAND [ ]442 EMPLOYMENT
CONDEMNATION — [ ] 443 HOUSING/
[ ]220 FORECLOSURE ACCOMMODATIONS
[ }230 RENT LEASE & [ ]445 AMERICANS WITH
EJECTMENT DISABILITIES -
{ ]240 TORTS TO LAND EMPLOYMENT
[ ] 245 TORT PRODUCT ‘([ 1446 AMERICANS WITH
LIABILITY DISABILITIES -OTHER
[ ]290 ALL OTHER { ]448 EDUCATION
REAL PROPERTY

Check if demanded in complaint:

 

CHECK iF THIS

 

 

 

DEMAND $

IS ACLASS ACTION

UNDER F.R.C.P. 23

OTHER

Check YES only if demanded in complaint

JURY DEMAND:

Oyes

ENO

No [x]

Yes 4

NATURE OF SUIT

PERSONAL INJURY
[ 1367 HEALTHCARE/

FORFEITURE/PENALTY

PHARMACEUTICAL PERSONAL | 1625 DRUG RELATED

INJURY/PRODUCT LIABILITY

[ ] 365 PERSONAL INJURY
PRODUCT LIABILITY

[ ]368 ASBESTOS PERSONAL

INJURY PRODUCT
LIABILITY

PERSONAL PROPERTY

[ ]370 OTHER FRAUD
[ }371 TRUTH IN LENDING

SEIZURE OF PROPERTY
21 USC 881
{ ]690 OTHER

PROPERTY RIGHTS

{ ]820 COPYRIGHTS
{ ]830 PATENT

& Case No.

ACTIONS UNDER STATUTES

BANKRUPTCY

[ ]422 APPEAL
28 USC 158

"| ]423 WITHDRAWAL

28 USC 157

{ ]835 PATENT-ABBREVIATED NEW DRUG APPLICATION

SOCIAL SECURITY

[ 1861 HIA (13958f)
[ ]862 BLACK LUNG (923)

[ 1863 DIWC/DIWW (405(g))
[ 1864 SSID TITLE XVI

[ 1865 RSI (405(g))

FEDERAL TAX SUITS

[ ]870 TAXES (US. Plaintiff or
Defendant)

[ ] 871 1RS-THIRD PARTY
26 USC 7609

[ ]840 TRADEMARK
[ ]380 OTHER PERSONAL LABOR
PROPERTY DAMAGE
[ ]385 PROPERTY DAMAGE [ ] 710 FAIRLABOR
PRODUCT LIABILITY STANDARDS ACT
{ ] 720 LABOR/MGMT
PRISONER PETITIONS RELATIONS
[ ]463 ALIEN DETAINEE [ ] 740 RAILWAY LABOR ACT
{ [510 MOTIONS TO
VACATE SENTENCE {1 We ACT FM ve
28 USC 2255
[ ]530 HABEAS CORPUS [ ] 780 OTHER LABOR
[ 1535 DEATH PENALTY LITIGATION
[ ]540 MANDAMUS & OTHER [ ] 791 EMPL RET INC
SECURITY ACT (ERISA)
IMMIGRATION
PRISONER CIVIL RIGHTS
[ ] 462. NATURALIZATION
[ ] 550 CIVIL RIGHTS APPLICATION
[ ]555 PRISON CONDITION __[ ] 465 OTHER IMMIGRATION
[ ] 560 CIVIL DETAINEE ACTIONS
CONDITIONS OF CONFINEMENT

OTHER STATUTES
[ ]375 FALSE CLAIMS
[ ]376 QUI TAM

[ ]400 STATE
REAPPORTIONMENT

{ ]410 ANTITRUST

[ 1430 BANKS & BANKING

[ ]450 COMMERCE

[ ]460 DEPORTATION

[ ]470 RACKETEER INFLU-
ENCED & CORRUPT
ORGANIZATION ACT
(RICO)

[ ]480 CONSUMER CREDIT

[ ]490 CABLE/SATELLITE TV

[ 1850 SECURITIES’
COMMODITIES/
EXCHANGE

[ ]890 OTHER STATUTORY
ACTIONS
[ ] 891 AGRICULTURAL ACTS

[ ] 893 ENVIRONMENTAL
MATTERS
[ ] 895 FREEDOM OF
INFORMATION ACT
[ ] 896 ARBITRATION
fx] 899 ADMINISTRATIVE
PROCEDURE ACT/REVIEW OR
APPEAL OF AGENCY DECISION

[ ] 950 CONSTITUTIONALITY OF
STATE STATUTES

DO YOU CLAIM THIS CASE IS RELATED TO A CIVIL CASE NOW PENDING IN S.D.N.Y.

AS DEFINED BY LOCAL RULE FOR DIVISION OF BUSINESS 13?

IF SO, STATE:
JUDGE

DOCKET NUMBER

 

NOTE: You must also submit at the time of filing the Statement of Relatedness form (Form IH-32).
(PLACE AN x IN ONE BOX ONLY) ORIGIN

[X]} 4 Original [_]2 Removed from | 3 Remanded [_] 4 Reinstated or C1] 5 Transferred from L16 Litigation LI7 ‘edge trem
stri
Proceeding State Court fom Ae Reopened (Specify District) (Transferred) Magistrate Judge

LC] a. allparties represented = Court

C 8 Multidistrict Litigation (Direct File)
[] b. Atleast one party

is pro se.
(PLACE AN x IN ONE BOX ONLY) BASIS OF JURISDICTION IF DIVERSITY, INDICATE
Cl 1 U.S. PLAINTIFF [x] 2 U.S. DEFENDANT [| 3 FEDERAL QUESTION 14 DIVERSITY CITIZENSHIP BELOW.

(U.S. NOT A PARTY)

CITIZENSHIP OF PRINCIPAL PARTIES (FOR DIVERSITY CASES ONLY)

(Place an [X] in one box for Plaintiff and one box for Defendant)

PTF DEF . PTF DEF PTF DEF

CITIZEN OF THIS STATE []4 [31 CITIZEN OR SUBJECT OF A {]3[]3 INCORPORATED and PRINCIPAL PLACE []5 []5
FOREIGN COUNTRY OF BUSINESS IN ANOTHER STATE

CITIZEN OF ANOTHER STATE []2 []2 INCORPORATED or PRINCIPAL PLACE []4[ ]4 FOREIGN NATION [16 []6

OF BUSINESS IN THIS STATE

PLAINTIFF(S) ADDRESS(ES) AND COUNTY(IES)

DEFENDANT(S) ADDRESS(ES) AND COUNTY(IES)

DEFENDANT(S) ADDRESS UNKNOWN

REPRESENTATION IS HEREBY MADE THAT, AT THIS TIME, | HAVE BEEN UNABLE, WITH REASONABLE DILIGENCE, TO ASCERTAIN
THE RESIDENCE ADDRESSES OF THE FOLLOWING DEFENDANTS:

COURTHOUSE ASSIGNMENT
| hereby certify that this case should be assigned to the courthouse indicated below pursuant to Local Rule for Division of Business 18, 20 or 21.

 

Check one: [-] WHITE PLAINS [x] MANHATTAN

f HY '
DATE 95/21/2019 slenat : ' ADMITTED TO PRACTICE IN THIS DISTRICT

° " [ ] NO
- [x YES (DATE ADMITTED Mo.05 _ Yr. 2004)

RECEIPT # : Attorney Bar Code # MC-1746
Magistrate Judge is to be designated by the Clerk of the Court.
Magistrate Judge is so Designated.

 

Ruby J. Krajick, Clerk of Court by Deputy Clerk, DATED

UNITED STATES DISTRICT COURT (NEW YORK SOUTHERN)
Civil Cover Sheet Attachment
Plaintiffs

STATE OF NEW YORK

CITY OF NEW YORK

STATE OF COLORADO

STATE OF CONNECTICUT
STATE OF DELAWARE
DISTRICT OF COLUMBIA

STATE OF HAWAI'I

STATE OF ILLINOIS

STATE OF MARYLAND
COMMONWEALTH OF MASSACHUSETTS
STATE OF MICHIGAN

STATE OF MINNESOTA

STATE OF NEVADA

STATE OF NEW JERSEY

STATE OF NEW MEXICO

STATE OF OREGON
COMMONWEALTH OF PENNSYLVANIA
STATE OF RHODE ISLAND
STATE OF VERMONT
COMMONWEALTH OF VIRGINIA
STATE OF WISCONSIN

CITY OF CHICAGO

COOK COUNTY, ILLINOIS
Steven C. Wu
Deputy Solicitor General
Ester Murdukhayeva
Assistant Solicitor General

Of Counsel

ZACHARY W. CARTER
Corporation Counsel of the City of New York

By: /s/ Tonya Jenerette
Tonya Jenerette

Deputy Chief for Strategic Litigation
Cynthia Weaver, Senior Counsel
Otis Comorau, Assistant Corporation Counsel
100 Church Street, 20th Floor
New York, NY 10007
Phone: (212) 356-4055
tjeneret@law.nyc.gov
cweaver@law.nyc.gov
ocomorau@law.nyc.gov

Attorneys for the City of New York

LETITIA JAMES
Attorney General of the State of New York

By: /s/ Matthew Colangelo
Matthew Colangelo

Chief Counsel for Federal Initiatives
Lisa Landau, Chief, Health Care Bureau
Lilia Toson, Assistant Attorney General
Justin Deabler, Assistant Attorney General
Brooke Tucker, Assistant Attorney General
Amanda Meyer, Assistant Attorney General
Office of the New York State Attorney
General
28 Liberty Street
New York, NY 10005
Phone: (212) 416-6057
Matthew.Colangelo@ag.ny.gov

Attorneys for the State of New York

PHILIP J. WEISER
Attorney General of the State of Colorado

By: /s/ Jennifer L. Weaver
Eric R. Olson

Solicitor General
Jennifer L. Weaver

First Assistant Attorney General
W. Eric Kuhn

Senior Assistant Attorney General
1300 Broadway, 10th Floor
Denver, CO 80203
Phone: (720) 508-6548
eric.olson@coag.gov

jennifer.weaver@coag.gov
eric.kuhn@coag.gov

Attorneys for the State of Colorado
WILLIAM TONG
Attorney General of Connecticut

By: /s/ Maura Murphy Osborne

Maura Murphy Osborne
Assistant Attorney General

_ Office of the Attorney General

55 Elm Street

P.O. Box 120

Hartford, CT 06141-0120

Phone: (860) 808-5020

Maura.MurphyOsborne@ct.gov

Attorneys for the State of Connecticut

KARL A. RACINE
Attorney General
District of Columbia

By: /s/ Robyn R. Bender
Robyn R. Bender*

Deputy Attorney General
Valerie M. Nannery*

Assistant Attorney General
Office of the Attorney General for
the District of Columbia
441 4th Street, N.W., Suite 630 South
Washington, DC 20001
Phone: (202) 442-9596
Fax: (202) 730-1465
robyn.bender@dc.gov
valerie.nannery@dc.gov

Attorneys for the District of Columbia

KATHLEEN JENNINGS
Attorney General of Delaware

AARON R. GOLDSTEIN
Chief Deputy Attorney General
ILONA KIRSHON

Deputy State Solicitor

By: /s/ David J. Lyons
David J. Lyons*

Deputy Attorney General
Delaware Department of Justice
Phone: (302) 577-8413

Fax: (302) 577-6630
david.lyons@state.de.us

Attorneys for the State of Delaware

CLARE E. CONNORS
Attorney General of the State of Hawai ‘i

By: /s/ Diane K. Taira

Diane K. Taira,* Supervising Deputy
Attorney General, Health Division

Jill T. Nagamine,* Deputy Attorney General

Andrea J. Armitage,* Deputy Attorney

General

Department of the Attorney General

State of Hawai‘i

425 Queen Street

Honolulu, Hawai‘i 96813

Phone: (808) 587-3050

Fax: (808) 587-3077

Diane.K.Taira@Hawali.gov

Jill. T. Nagamine@Hawaii.gov

Andrea.J.Armitage@Hawaii.gov

Attorneys for the State of Hawai ‘i
KWAME RAOUL
Attorney General of the State of Illinois

By: /s/ Sarah Gallo

Sarah Gallo,* Assistant Attorney General
Lauren Barski,* Assistant Attorney General
100 West Randolph Street, 12th Floor
Chicago, IL 60601

Phone: (312) 814-8309
sgallo@atg.state.il.us

Attorneys for the State of Illinois

MAURA HEALY
Attorney General of the Commonwealth of
Massachusetts

By: /s/ Abigail Taylor
Abigail Taylor*

Jon Burke*

Assistant Attorneys General
Civil Rights Division
Massachusetts Attorney General’s Office
One Ashburton Place
Boston, MA 02108

Phone: (617) 727-2200
Fax: (617) 727-5762
Abigail. Taylor@mass.gov
Jonathan.Burke@mass.gov

Attorney for the Commonwealth of
Massachusetts

BRIAN E. FROSH
Attorney General of Maryland

By: /s/ Steve M. Sullivan
Steve M. Sullivan
Solicitor General
Kimberly S. Cammarata
Jeffrey P. Dunlap
Assistant Attorneys General
200 St. Paul Place
Baltimore, MD 21202
Phone: (410) 576-6325
Fax: (410) 576-6955
jdunlap@oag.state.md.us

Attorneys for the State of Maryland

DANA NESSEL
Attorney General
State of Michigan

By: /s/ Fadwa A. Hammoud
Fadwa A. Hammoud* (P74185)
Solicitor General

Toni L. Harris* (P63111)
Assistant Attorney General
Michigan Department of Attorney General
P.O. Box 30758
Lansing, MI 48909
Phone: (517) 335-7603
HammoudF 1 @michigan.gov
Harrist19@michigan.gov

Attorneys for the State of Michigan
KEITH ELLISON
Attorney General
State of Minnesota

By: /s/ Scott H. Ikeda
Scott H. Ikeda

Assistant Attorney General
Atty. Reg. No. 0386771
445 Minnesota Street, Suite 1100
St. Paul, Minnesota 55101-2128
Phone: (651) 757-1385
Fax: (651) 282-5832
scott.ikeda@ag.state.mn.us

Attorneys for the State of Minnesota

GURBIR 8S. GREWAL
Attorney General
State of New Jersey

By: /s/ Glenn Moramarco
Glenn Moramarco*

Assistant Attorney General
Melissa Medoway,* Deputy Attorney General
Marie Soueid,* Deputy Attorney General
Deputy Attorneys General
Richard J. Hughes Justice Complex
25 Market Street
Trenton, NJ 08625
Phone: (609) 376-3232
Glenn.Moramarco@law.njoag.gov
Melissa.Medoway@law.njoag.gov
Marie.Soueid@law.njoag.gov

Attorneys for the State of New Jersey

AARON D. FORD
Attorney General
State of Nevada

By: /s/ Heidi Parry Stern
Heidi Parry Stern (Bar No. 8873)

Solicitor General
Craig A. Newby (Bar No. 8591)
Deputy Solicitor General
Office of the Nevada Attorney General
555 E. Washington Ave., Ste. 3900
Las Vegas, NV 89101
HStern@ag.nv.gov

Attorneys for the State of Nevada

HECTOR BALDERAS
Attorney General of New Mexico

By: /s/ Tania Maestas

Tania Maestas

Chief Deputy Attorney General
P.O. Drawer 1508

Santa Fe, New Mexico 87504-1508
tmaestas@nmag.gov

Attorneys for the State of New Mexico, by and
through Attorney General Hector Balderas
ELLEN F. ROSENBLUM
Attorney General of the State of Oregon

By: /s/ Brian A. de Haan

Brian A. de Haan (NY Bar #4565396)
Elleanor H. Chin* (OR#061484)
Senior Assistant Attorneys General
Oregon Department of Justice

1162 Court Street NE

Salem Oregon 97301

Phone: (503) 947-4700
elleanor.chin@doj-state.or.us

Attorneys for the State of Oregon

PETER F. NERONHA
Attorney General of the State of Rhode Island

By: /s/ Michael W. Field
Michael W. Field

Assistant Attorney General

150 South Main Street
Providence, Rhode Island 02903
Phone: (401) 274-4400, ext. 2380
mfield@riag.ri.gov

Attorneys for the State of Rhode Island

JOSH SHAPIRO
Attorney General of the Commonwealth of
Pennsylvania

By: /s/ Aimee D. Thomson

Aimee D. Thomson (NY Bar #5404348)

(admission to S.D.N.Y. pending)
Deputy Attorney General, Impact Litigation
Section

Nikole Brock
Deputy Attorney General, Health Care
Section

Pennsylvania Office of Attorney General

1600 Arch St., Suite 300

Philadelphia, PA 19103

Phone: (267) 940-6696

athomson@attorneygeneral.gov

Attorneys for the Commonwealth of
Pennsylvania

THOMAS J. DONOVAN, JR.
Attorney General of the State of Vermont

By: /s/ Eleanor Spottswood
Eleanor Spottswood*

Assistant Attorney General

Office of the Attorney General
109 State Street

Montpelier, VT 05609-1001
Phone: (802) 828-3178
eleanor.spottswood@vermont.gov

Attorneys for the State of Vermont
MARK R. HERRING
Attorney General of the Commonwealth of
Virginia

By: /s/ Toby J. Heytens
Toby J. Heytens

Solicitor General
Matthew R. McGuire

Principal Deputy Solicitor General
Michelle S. Kallen

Deputy Solicitor General
Brittany M. Jones*

John Marshall Fellow
Office of the Attorney General
202 North Ninth Street
Richmond, Virginia 23219
Phone: (804) 786-7240
solicitorgeneral@oag.state.va.us

Attorneys for the Commonwealth of Virginia —

KATHLEEN HILL
Acting Corporation Counsel of the City of
Chicago

By: /s/ Stephen Kane

Stephen Kane,* Acting Deputy
Rebecca Hirsch, Assistant Corporation
Counsel

Affirmative Litigation Division

City of Chicago Department of Law
121 N. LaSalle Street, Room 600
Chicago, IL 60602

Phone: (312) 744-8143
Rebecca.hirsch2@cityofchicago.org

Attorneys for the City of Chicago

*Motion to appear pro hac vice forthcoming.

JOSHUA L. KAUL
Attorney General
State of Wisconsin

By: /s/ Maura FJ Whelan

Maura FJ Whelan*

Assistant Attorney General
Wisconsin Department of Justice
Post Office Box 7857

Madison, Wisconsin 53707-7857
Phone: (608) 266-3859
whelanmf@doj.state.wi.us

Attorneys for State of Wisconsin

KIMBERLY M. FOXX
Cook County Illinois State’s Attorney

By: /s/ Kimberly M. Foxx
Kimberly M. Foxx,* Cook County State’s

Attorney

Amy Crawford,* Assistant State’s Attorney
Deputy Bureau Chief — Civil Actions Bureau
Jessica M. Scheller,* Assistant State’s
Attorney

Division Chief; Advice, Business & Complex .
Litigation — Civil Actions Bureau

500 W. Richard J. Daley Center Place, Suite
500

Chicago, IL 60602

Phone: (312) 603-3116

Phone: (312) 603-6934
Amy.Crawford@cookcountyil.gov
Jessica.Scheller@cookcountyil.gov

Attorneys for Cook County, Illinois
